                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
                    Plaintiff,
      v.                                           Case No. 19-cv-935-pp
ROGERS BEHAVIORAL HEALTH,
                    Defendant.

     ORDER GRANTING PLAINTIFF’S MOTION TO AMEND SCHEDULING
     ORDER (DKT. NO. 27) AND DENYING DEFENDANT’S MOTION FOR
                  PROTECTIVE ORDER (DKT. NO. 28)


      On September 30, 2020, the plaintiff filed a motion to amend the

scheduling order. Dkt. No. 28. The motion asked the court to “amend the

existing scheduling order for the limited purpose of permitting EEOC to

complete the two depositions . . . by October 30, 2020.” Id. at 2. The defendant

filed a motion for protective order asking the court to deny the plaintiff’s motion

to amend the scheduling order and seeking to quash the plaintiff’s subpoena

for a Rule 30(b)(6) deposition of third-party witness Aurora Healthcare. Dkt.

No. 28 at 1. This order grants the plaintiff’s motion to extend the discovery

deadline for the limited purpose of allowing the plaintiff to depose the

defendant’s expert and denies the defendant’s motion for a protective order.

I.    Background

      In June 2019, the plaintiff filed suit against the defendant on behalf of

Gerri Wilson-Clayton, alleging violations of the Americans with Disabilities Act

(ADA) and Title I of the Civil Rights Act. Dkt. No. 1. The plaintiff brought the



                                         1

           Case 2:19-cv-00935-PP Filed 11/13/20 Page 1 of 10 Document 37
suit as the government agency tasked with investigating such discrimination

claims under Title I of the ADA.

      The defendant characterizes the events that gave rise to the suit as

“having occurred in a very narrow window of time between November 27, 2017

and January 4, 2018;” it says that Ms. Wilson applied for a job on November

27, 2017, accepted the job on December 11, 2017, later was told the offer was

contingent on completing certain requirements and appeared for a physical at

Aurora on December 14, 2017. Dkt. No. 29 at 2. The defendant says that on

March 18, 2018, it provided to the plaintiff the medical history Aurora had

completed for Ms. Wilson. Id.

      The defendant answered the complaint, dkt. no. 8, and on September 20,

2019 the court issued a scheduling order, dkt. no. 12. That order gave the

parties eight and a half months—until June 1, 2020—to complete discovery.

Dkt. No. 12.

      The defendant asserts that the plaintiff made its Rule 26(a)(1) initial

disclosures on October 15, 2019. Dkt. No. 29 at 2. In those disclosures, the

plaintiff noted that an employee at Aurora Occupational Health Center—the

physician’s assistant who reviewed and certified Wilson’s medical history and

exam form—might have knowledge relevant to the case. Id. at 3; Dkt. No. 30-2

at 3, ¶3.

      The defendant says that on May 1, 2020, the plaintiff sent the defendant

an email identifying nine witnesses it wanted to depose; the defendant

emphasizes that this was a month before the then-scheduled June 1, 2020


                                        2

        Case 2:19-cv-00935-PP Filed 11/13/20 Page 2 of 10 Document 37
discovery deadline. Id. at 3. The defendant says this list did not include anyone

from Aurora. Id. The parties then stipulated to extending the discovery deadline

by four months, to October 1, 2020. Id.; dkt. no. 26.

      The defendant contends that on September 16, 2020—two weeks before

the discovery deadline—the plaintiff served Aurora Healthcare with a subpoena

for a Rule 30(b)(6) deposition. Dkt. No. 29 at 3; Dkt. No. 33 at 2. The plaintiff

indicates that the notice stated that the depositions would be taken on

September 28, 2020 (two days before the discovery deadline). Dkt. No. 27 at 1,

¶2. According to the plaintiff, counsel for Aurora responded that “she and the

witnesses” could not appear on September 28 and suggested October 23 or 28,

2020; according to the plaintiff, “[c]ounsel indicated that the delay [was] related

to her travel to safely visit an immuno-compromised family member during the

pandemic restrictions.” Id.

      On September 30, 2019, the plaintiff filed a motion asking the court to

extend the discovery deadline to October 30, 2020 (a date that now has

passed). Dkt. No. 27. The plaintiff represents that this extension is “for the

limited purpose of permitting EEOC to complete the two depositions.” Id. The

same day, the defendant filed a motion for a protective order “quashing [the

plaintiff’s] 30(b)(6) deposition subpoena served upon Aurora Healthcare and

denying the plaintiff’s motion to further extend discovery an additional 30 days

to November 1, 2020.” Dkt. No. 28. Each party has opposed the other’s motion.




                                         3

        Case 2:19-cv-00935-PP Filed 11/13/20 Page 3 of 10 Document 37
II.   Analysis

      In its motion for an extension of the discovery deadline, the plaintiff

explained why the Aurora representative could not be deposed on September

28. Dkt. No. 27 at ¶2. The plaintiff also implied that it had not yet deposed the

defendant’s expert; it indicated that it had proposed a stipulation that could

obviate the need to depose the defendant’s expert, but that if the parties could

not agree, it would need to depose the defense expert. Id. at ¶3. At the time, the

plaintiff indicated that it could complete both depositions by October 30, 2020.

Id. at ¶4.

      The plaintiff filed this motion at about 3:15 p.m. on September 30. Less

than twenty minutes later, the defendant filed a motion for a protective order.

Dkt. No. 28. As noted, the motion, while captioned a motion for a protective

order, asked the court to quash the Rule 30(b)(6) subpoena and deny the

plaintiff’s motion to extend the discovery deadline. In the supporting brief, the

defendant asserted that the Rule 30(b)(6) subpoena showed that the plaintiff

wanted to question the Aurora representative about documents the plaintiff

has known about for thirty-one months. Dkt. No. 29 at 4. It argued that the

plaintiff could have sought to depose the Aurora representative at any time

“over the course of more than a year of litigation,” and that it had indicated “as

early as August 25, 2020 that it intended to conduct such a deposition.” Id. at

5. It argued that the plaintiff served the subpoena “at the 11th hour” on

September 15, 2020. Id. The defendant insisted repeatedly that the plaintiff




                                        4

        Case 2:19-cv-00935-PP Filed 11/13/20 Page 4 of 10 Document 37
had engaged in delay tactics for no good cause and that it would be prejudiced

by an extension because the dispositive motions deadline was November 1.

      The next day—October 1, 2020—the plaintiff filed a brief in opposition to

the defendant’s motion for a protective order and in support of its motion for an

extension of time. Dkt. No. 31. The plaintiff asserts that the defendant’s motion

involves a single deposition—one of only two that weren’t able to be conducted

before the discovery deadline. Id. at 1. It notes that it asked for only thirty

additional days and that it served the Rule 30(b)(6) subpoena before the

discovery deadline and sought to ask about fourteen pages of medical records

and eleven topics. Id. at 1-2. It anticipated the deposition would take less than

three hours. Id. at 2. The plaintiff also correctly points out that neither the

defendant nor Aurora filed a motion to quash the subpoena. Id. The plaintiff

says that it sought the defendant’s agreement to extend the discovery deadline

before filing the motion and that at that time, the defendant “provided no

indication it opposed accommodating Aurora’s counsel’s schedule request until

the afternoon of September 30.” Id.

      The plaintiff asserts that the defendant’s motion “ignores the reality that

the parties were actively litigating the case throughout the pandemic; EEOC

noticed the deposition before the close of discovery, and counsel for Aurora

responded before the deposition that the noticed date did not work for her

schedule. Id. at 3. It stated that the plaintiff “(and Defendant) have been

diligent in completing substantial oral and written discovery under the

challenging and shifting circumstances of the COVID-19 pandemic.” Id. It


                                          5

        Case 2:19-cv-00935-PP Filed 11/13/20 Page 5 of 10 Document 37
states, “[d]espite work-from-home orders, closed offices, and travel restrictions,

the parties have worked together to adapt to new technology and approaches to

take depositions remotely.” Id. at 3-4. Finally, the plaintiff reiterates that if the

parties can’t reach a stipulation regarding the defendant’s expert, it will need

more time to conduct that deposition. Id. at 3 n.1.

      In a “reply brief supporting defendant’s motion for protective order and

responding to plaintiff’s motion to amend scheduling order,” the defendant fires

back that the plaintiff’s motion to extend the discovery deadline has nothing to

do with the pandemic and “everything to do with a pattern of last-minute delay

tactics which, if rewarded, will prejudice” the defendant. Dkt. No. 33 at 1. The

defendant asserts that in order to address all the topics the plaintiff listed in

the Rule 30(b)(6) subpoena, Aurora will need to produce at least two witnesses,

and that the plaintiff also seeks to depose the defendant’s expert. Id. The

defendant says that while it may not need to call its expert at trial, it never

agreed to withdraw the expert as a witness and says the plaintiff has not

explained why it waited fifty-one days after the expert’s report to “bring up the

potential of expert witness discovery.” Id. at 2-3.

      Concerned about the tone of these exchanges, the court scheduled a

hearing for November 16, 2020 at 1:30 a.m. Dkt. No. 35. As the court reviewed

the pleadings in preparing for the hearing, however, it thought it might make

more sense to resolve the motions without a hearing, and it began to prepare

this written order. As the court was drafting the order, the plaintiff filed a

status report. Dkt. No. 36. The plaintiff reports that it has obtained a


                                          6

        Case 2:19-cv-00935-PP Filed 11/13/20 Page 6 of 10 Document 37
declaration from the Aurora witness and no longer needs to conduct the Rule

30(b)(6) deposition; it also indicates that it has provided a copy of the

declaration to the defendant. Id. at 1. It appears, however, that an issue still

remains with regard to the plaintiff’s desire to depose the defendant’s expert;

the plaintiff asks to extend the discovery deadline to allow it to depose the

defendant’s expert, which it anticipates will take less than four hours and can

be conducted remotely. Id. at 1-2.

      The court is not sure what has gone sideways between the parties, but it

is concerned about the defendant’s response to the plaintiff’s motion. From a

procedural standpoint, the defendant asked the court in its motion for a

“protective order” to “quash” the Rule 30(b)(6) subpoena. That issue now is

moot, but the court is troubled by the defendant’s apparent attempt to get

around what likely would be a standing issue had it filed a motion to quash the

Rule 30(b)(6) subpoena by casting the motion as a motion for a protective

order. The court need not determine whether the defendant would have had

standing to ask the court to quash the subpoena, but if that was the relief the

defendant sought, it should have sought it by filing a motion to quash.

      As to the broader issue of the plaintiff’s request to extend the discovery

deadline by thirty days, the defendant’s reaction and allegations of deliberate

delay tactics seems unwarranted. The court issued the original scheduling

order thirteen months ago. That isn’t, in the court’s experience, an inordinately

long period for discovery, particularly given the fact that during the last eight

months, the pandemic has created unique restrictions on the ability of parties


                                         7

        Case 2:19-cv-00935-PP Filed 11/13/20 Page 7 of 10 Document 37
to conduct discovery. A request of an additional month does not seem

unreasonable. While noticing a deposition two weeks prior to the discovery

deadline creates a possibility that the deposition may not be completed within

the deadline, the court has seen parties in many cases work through such

issues informally. The plaintiff appears to believe that the parties have been

working cooperatively for most of the case (which the court greatly appreciates).

Why that cooperation evaporated when the plaintiff sought to take a Rule

30(b)(6) representative deposition is a mystery.

      The defendant has stated several times that it would be prejudiced by an

extension of the discovery deadline because it planned to file its dispositive

motions on November 1, the deadline the court previously had set at the

parties’ request. Deadlines get moved all the time, either by agreement or by

the court. It seems the solution to the defendant’s concern in that regard is to

extend the dispositive motions deadline, as the parties earlier agreed to do in

the case. There is no final pretrial conference or trial date on the calendar, so

the extension would not interfere with a scheduled trial.

      As to the issue that remains—the plaintiff’s desire to depose the

defendant’s expert—the defendant says that while it may not call the expert at

trial, it never has “withdrawn” the expert as a witness. The defendant implies

that the plaintiff should have deposed the expert regardless of whether the

defendant planned to call him/her as a witness. This argument ignores the

economic and logistical realities of litigation in 2020. Depositions cost money to

conduct; many parties attempt to cull the list of witnesses to be deposed for


                                         8

        Case 2:19-cv-00935-PP Filed 11/13/20 Page 8 of 10 Document 37
economic reasons. This may be more true during the pandemic, when parties

have to weigh whether to hold depositions in person or remotely and when

witnesses’ availability may be impacted by anything from the unexpected need

to provide child care when a school or daycare is closed due to an outbreak to a

family member’s illness to technical difficulties.

       The court will grant the plaintiff’s motion to extend the discovery

deadline for the limited purpose of allowing the plaintiff to depose the

defendant’s expert. The court will deny the defendant’s motion for a protective

order. The court will extend the deadline for filing dispositive motions. The

court will remove the November 16, 2020 conference from the hearing

calendar.

III.   Conclusion

       The court GRANTS the plaintiff’s motion to amend the scheduling order.

Dkt. No. 27.

       The court DENIES the defendant’s motion for protective order. Dkt. No.

28.

       The court ORDERS that the deadline for completing discovery is

EXTENDED to the end of the day on December 18, 2020 for the limited

purpose of allowing the plaintiff to depose the defendant’s expert.

       The court ORDERS that the deadline for parties to file dispositive

motions is EXTENDED to the end of the day on January 15, 2021.




                                         9

         Case 2:19-cv-00935-PP Filed 11/13/20 Page 9 of 10 Document 37
     The court ORDERS that the hearing scheduled for Monday, November

16, 2020 at 1:30 a.m. is REMOVED from the court’s hearing calendar.

     Dated in Milwaukee, Wisconsin this 13th day of November, 2020.

                                   BY THE COURT:


                                   _____________________________________
                                   HON. PAMELA PEPPER
                                   Chief United States District Judge




                                     10

       Case 2:19-cv-00935-PP Filed 11/13/20 Page 10 of 10 Document 37
